Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-7 and 14-20) in the reply filed on 03/08/2021 is acknowledged.  The traversal is on the ground(s) that "[i]f the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits even though it includes claims to distinct or independent inventions." (MPEP § 803).  This is not found persuasive because there would be a search burden since the method claim would require that the material worked upon be searched; thus, there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24 and 25 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 24, the closest figure to Claim 24 is Figure(s) 4 with structural member 450 that is embodied here as a fin (Paragraph(s) 0031 and Figure(s) 4 of the immediate specification). It appears that in order to “slide the caul plate laterally from the composite part” the hole in this instance is a through-hole. Further, Paragraph(s) 0031, 0033, 0035, and 0036 indicate that the tool 350 must be inserted “through the hole 460”, “a hole 460 through its structure to receive a tool 350”, “tool 350 may include a hook or pin to insert through the hole 460 to pull the caul plate laterally”, etc. This would indicate to the examiner that the hole as originally filed was a through hole. Further, there is no floor in reference to the hole in the drawings or specification. Instead, the floor 262 is only in reference to the groove 160.
Regarding Claim 25, the closest figure to Claim 24 is Figure(s) 4 with structural member 450 that is embodied here as a fin (Paragraph(s) 0031 and Figure(s) 4 of the immediate specification). It appears that in order to “slide the caul plate laterally from the composite part” the hole in this instance is a through-hole. Further, Paragraph(s) 0031, 0033, 0035, and 0036 indicate that the tool 350 must be inserted “through the hole 460”, “a hole 460 through its structure to receive a tool 350”, “tool 350 may include a hook or pin to insert through the hole 460 to pull the caul plate laterally”, etc. This would indicate to the examiner that the hole as originally filed was a through hole. In claim 25, for the same reason as Claim 24, it does not appear the applicant has support for a groove and a structural member such as a fin.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 and 14-26 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-7 and 14-20 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 1 Line(s) 5, the limitation “to accept a tool” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear if the caul plate requires a tool.  Instead, this limitation rises to the level of indefiniteness because the tool may be a part of the caul plate, the apparatus, or not required; however, the tool is passively claimed. Thus, the examiner is unsure if the tool is a permanent installment of the caul plate.  For the purpose of examination, the limitation will be read as “An apparatus comprising: a tool and a caul plate for a composite part, the caul plate comprising: a body that includes a lower surface which faces the composite part, and an upper surface that is opposite to the lower surface; and a groove in the upper surface to accept the tool for temporary attachment, wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part.”
In Claim 14 Line(s) 6, the limitation “to receive a tool” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear if the caul plate requires a tool.  Instead, this limitation rises to the level of indefiniteness because the tool may be a part of the caul plate, the apparatus, or not required; however, the tool is passively claimed. Thus, the examiner is unsure if the tool is a permanent installment of the caul plate. For the purpose of examination, the limitation will be read as “An apparatus comprising: a tool and a caul plate for a composite part, the caul plate comprising: a body that includes a lower surface which faces the composite part, and an upper surface that is opposite to the lower surface; a structural member protruding from the upper surface; and a hole in the structural member to receive  tool for temporary attachment, wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part.”

Claim(s) 14 and 25 are rejected because there is insufficient antecedent basis for the limitation in the following claims:
In Claim 14 Line(s) 7, the limitation “the groove” lacks antecedent basis because there is no reference to “a groove” in any of the prior lines.  For the purpose of examination, the limitation will read as “the (Figure(s) 9).
In Claim 25 Line(s) 2, the limitation “the groove” lacks antecedent basis because there is no reference to “a groove” in any of the prior lines.  For the purpose of examination, the limitation will read as “the (Figure(s) 9).

Claim(s) 2-7 and 15-26 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 16-20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by HERVEY (US-2614590-A), hereinafter referred to as HERVEY.
Regarding Claim 14, HERVEY teaches an apparatus comprising:
	a tool (hook, Column 7 Line(s) 35-75 and Figure(s) 6,7) and 
a caul plate (supporting caul 9, Column 4 Line(s) 10-30 and Figure(s) 6)  for a composite part (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of producing laminated material, Column 2 Line(s) 35-45.),
	the caul plate comprising:
	a body (supporting caul 9, Figure(s) 6 and Column 4 Line(s) 10-30) that includes a lower surface which faces the composite part (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of producing laminated material and thus can mold a composite part, Column 2 Line(s) 35-45. ), and
	 an upper surface that is opposite to the lower surface (supporting caul 9, Figure(s) 6 and Column 4 Line(s) 10-30);
	a structural member protruding from the upper surface (11, Figure(s) 6); and
	 a hole (aperture 12, Column 7 Line(s) 35-75 and Figure(s) 6,7) in the structural member to receive a tool for temporary attachment (hook, Column 7 Line(s) 35-75 and Figure(s) 6,7),
	wherein the hole is configured to receive force from the tool that slides the caul plate laterally from the composite part (Column 7 Line(s) 35-75 and Figure(s) 6,7). 

Regarding Claim 16, HERVEY teaches the apparatus of Claim 14 wherein:
	the hole extends through the structural member to transfer a lateral force of the tool to the caul plate (aperture 12, Column 7 Line(s) 35-75 and Figure(s) 6,7).

Regarding Claim 17, HERVEY teaches the apparatus of Claim 16 wherein:
	the tool includes a hook to insert through the hole to pull the caul plate laterally (hook, Column 7 Line(s) 35-75 and Figure(s) 6,7.).

Regarding Claim 18, HERVEY teaches the apparatus of Claim 14 wherein:
	the tool includes a pin to insert through the hole to pull the caul plate laterally (hook, Column 7 Line(s) 35-75 and Figure(s) 6,7. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.  The examiner considers that a pin can be inserted into the aperture 12.)

Regarding Claim 19, HERVEY teaches the apparatus of Claim 14 wherein:
	the structural member is integrated with the body of the caul plate (Figure(s) 6/7). 

Regarding Claim 20, HERVEY teaches the apparatus of Claim 19 wherein:
	the structural member and the body are made of a rigid material (metal caul, Figure(s) 6 and Column 3 Line(s) 70 through Column 4 Line(s) 10). 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over CUNNINGHAM (US-2907479-A), hereinafter referred to as CUNNINGHAM.
Regarding Claim 1, CUNNINGHAM teaches an apparatus comprising:
a tool (hook 2, Figure(s) 2 and Column 4 Line(s) 1-20. Please see the 35 U.S.C. § 112(b) rejection, above.) and	
a caul plate (caul C, Figure(s) 2 and Column 4 Line(s) 5-10) for a composite part (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of molding a composite part because it is capable of molding sheets, Column 1 Line(s) 15-25.), the caul plate comprising:
	a body that includes a lower surface which faces the composite part (caul C, Figure(s) 2 and Column 4 Line(s) 5-10)), and
	 an upper surface that is opposite to the lower surface (Figure(s) 2); and
	 a groove (hole 22, Figure(s) 2 and Column 4 Line(s) 20-35. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. The hole 22 is capable of receiving a force from the hook 2 that slides the caul plate to pull the caul plate, title. ) in the upper surface to accept (Please see the 35 U.S.C. § 112(b) rejection, above.) for temporary attachment (hook 2, Figure(s) 2 and Column 4 Line(s) 20-35.),
	wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part (hole 22, Figure(s) 2 and Column 4 Line(s) 20-35. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. The hole 22 is capable of receiving a force from the hook 2 that slides the caul plate to pull the caul plate, title.). 

Regarding Claim 2, CUNNINGHAM teaches the apparatus of Claim 1 wherein:
	the groove is an indentation into the upper surface having walls to transfer a lateral force of the tool to the caul plate (hole 22, Figure(s) 2 and Column 4 Line(s) 20-35. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. The hole 22 is capable of receiving a force from the hook 2 that slides the caul plate to pull the caul plate, title.). 

Regarding Claim 3, CUNNINGHAM teaches the apparatus of Claim 1 wherein:
	the groove is an indentation into the upper surface having a shape to receive a head of the tool (hole 22, Figure(s) 2 and Column 4 Line(s) 20-35. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. The hole 22 is capable of receiving a force from the hook 2 that slides the caul plate to pull the caul plate, title.). 

Regarding Claim 4, CUNNINGHAM teaches the apparatus of Claim 1 wherein:
	a shape of the groove corresponds with a shape of a head of the tool (hole 22, Figure(s) 2 and Column 4 Line(s) 20-35. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. The hole 22 is capable of receiving a force from the hook 2 that slides the caul plate to pull the caul plate, title.). 

Regarding Claim 5, CUNNINGHAM teaches the apparatus of Claim 1 wherein:
	the tool includes a shank attached to a head to pull the caul plate laterally (hook 2, Figure(s) 2 and Column 4 Line(s) 1-20. Please see the 35 U.S.C. § 112(b) rejection, above. The applicant needs to positively recite the tool as exemplified in the rejection for Claim 1.). 

Regarding Claim 7, CUNNINGHAM teaches the apparatus of Claim 1 wherein:
	the caul plate is made of a rigid material (“metal sheets or cauls”, Column 1 Line(s) 15-25. The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”. ). 

Regarding Claim 21, please see the rejection for Claim 1.

Claim(s) 6 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over CUNNINGHAM in view of ROSS (US-20160158977-A1), hereinafter referred to as ROSS.

Regarding Claim 6, CUNNINGHAM teaches the apparatus of Claim 1; however, CUNNINGHAM does not teach the following limitation(s): 	
the upper surface faces a vacuum bag during cure of the composite part 
In the same field of endeavor, ROSS teaches a caul plate used to make a composite  (Figure(s) 1 and Paragraph(s) 0021) as well as the following limitation(s): 	 
the upper surface faces a vacuum bag during cure of the composite part (ROSS, Figure(s) 1 and Column 0019). 
CUNNINGHAM and ROSS are analogous in the field of apparatuses with caul plates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify CUNNINGHAM'(s) caul plate with ROSS'(s) vacuum bag, because this is required to compress and consolidate a composite material during autoclave curing (ROSS, Paragraph(s) 0031). 

Regarding Claim 23, CUNNINGHAM teaches the apparatus of Claim 1; however, CUNNINGHAM does not teach the following limitation(s): 	
the caul plate is made of an elastically deformable shape memory material 
In the same field of endeavor, ROSS teaches a caul plate with elastically deformable properties that can switch between a rigid and malleable state (Paragraph(s) 0004) as well as the following limitation(s): 	 
the caul plate is made of an elastically deformable shape memory material (ROSS, “another embodiment of the invention provides a method of VARTM and curing of a composite material using a reshapeable caul sheet made of shape memory polymer (SMP) or reshapeable thermoplastic material that may change between a rigid state and a malleable state.” Paragraph(s) 0004. The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.).
CUNNINGHAM and ROSS are analogous in the field of caul plates with rigid properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify CUNNINGHAM'(s) caul plate material with ROSS'(s) caul plate material, because this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  

Claim(s) 15 is rejected under 35 U.S.C. § 103 as being unpatentable over HERVEY in view of SCHMIDT (US-3935049-A), hereinafter referred to as SCHMIDT.

Regarding Claim 15, HERVEY teaches the apparatus of Claim 14 wherein:
	 the structural member (11, Figure(s) 6) comprises a fin (11, Figure(s) 6) protruding vertically from the base member (11, Figure(s) 6) to align with a stringer of an aircraft (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the Device does not Differentiate Apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.). 
However, HERVEY does not teach the following limitation(s): 	
the body is U-shaped formed by side members and a base member 
In the same field of endeavor, SCHMIDT teaches a U-shaped caul plate (Figure(s) 3 and Column 3 Line(s) 15-30) as well as the following limitation(s): 	
 the body is U-shaped formed by side members and a base member (SCHMIDT, Figure(s) 3 and Column 3 Line(s) 15-30. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. ),
HERVEY and SCHMIDT are analogous in the field of caul plates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify HERVEY'(s) caul plate shape with SCHMIDT'(s) u-shaped body, because  this is an obvious shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.   

Claim(s) 26 is rejected under 35 U.S.C. § 103 as being unpatentable over HERVEY in view of ROSS (US-20160158977-A1), hereinafter referred to as ROSS.

Regarding Claim 26, HERVEY teaches the apparatus of Claim 14; however, HERVEY does not teach the following limitation(s): 	
the caul plate is made of an elastically deformable shape memory material 
In the same field of endeavor, ROSS teaches a caul plate with elastically deformable properties that can switch between a rigid and malleable state (Paragraph(s) 0004) as well as the following limitation(s): 	 
the caul plate is made of an elastically deformable shape memory material (ROSS, “another embodiment of the invention provides a method of VARTM and curing of a composite material using a reshapeable caul sheet made of shape memory polymer (SMP) or reshapeable thermoplastic material that may change between a rigid state and a malleable state.” Paragraph(s) 0004. The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.).
HERVEY and ROSS are analogous in the field of caul plates with rigid properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify HERVEY'(s) caul plate material with ROSS'(s) caul plate material, because this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743